

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” FOR U.S. FEDERAL INCOME
TAX PURPOSES. THE ISSUER WILL MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE: (1) THE
ISSUE PRICE AND ISSUE DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT ON THE NOTE, (3) THE YIELD TO MATURITY OF THE NOTE, AND (4) ANY OTHER
INFORMATION REQUIRED TO BE MADE AVAILABLE BY U.S. TREASURY REGULATIONS UPON
RECEIVING A WRITTEN REQUEST FOR SUCH INFORMATION AT THE FOLLOWING ADDRESS: 3355
BEE CAVES ROAD, SUITE 608, AUSTIN, TX 78746.


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL, IN A FORM ACCEPTABLE TO THE MAKER, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER SAID ACT.


SECURED CONVERTIBLE
ORIGINAL ISSUE DISCOUNT PROMISSORY NOTE


Principal Amount: $550,000                          August 21, 2017


Loan Amount: $500,000
    
FOR VALUE RECEIVED, on the 21st day of August, 2017 (the “Funding Date”), the
undersigned, VICTORY ENERGY CORPORATION, a Nevada corporation (the “Maker”),
promises to pay to the order of VISIONARY PRIVATE EQUITY GROUP I, LP, a Missouri
limited partnership, or its assigns (collectively, the “Holder”), the principal
sum of FIVE HUNDRED FIFTY THOUSAND DOLLARS ($550,000.00) (the “Principal
Amount”), in lawful money of the United States, together with all costs and
expenses due hereunder calculated in the manner hereinafter set forth in this
Secured Convertible Original Issue Discount Promissory Note (the “Note”).
This Note is being issued in connection with the entry by the Maker and the
Holder into a Loan Agreement, dated on or about the date hereof (the “Loan
Agreement”) and is being secured by the security interest granted by the Maker
to the Holder pursuant to Section 4 of this Note. Capitalized terms used, but
not otherwise defined, herein have the meanings ascribed to such terms in the
Loan Agreement.


1

--------------------------------------------------------------------------------




1.Term; Original Issue Discount; Payments


(a)The term of this Note is from the Funding Date until September 1, 2017 (the
“Maturity Date”). The Maturity Date may be extended by a written agreement
between the Holder and the Maker.
(b)This Note is being issued at an original issue discount of Fifty Thousand
Dollars ($50,000). No additional interest (other than Default Interest (as
defined below)) shall accrue hereon. This Note has been issued with “original
issue discount” for U.S. Federal income tax purposes. The Maker will make
available to any holder of this note: (1) the issue price and issue date of the
Note, (2) the amount of original issue discount on the Note, (3) the yield to
maturity of the Note, and (4) any other information required to be made
available by U.S. Treasury Regulations upon receiving a written request for such
information at the following address: 3355 Bee Caves Road, Suite 608, Austin, TX
78746.
(c) The Maker shall pay to the Holder the unpaid Principal Amount in full on the
Maturity Date.
2.Acceleration and Events of Default


In the event that any of the following (each, an “Event of Default”) shall
occur:


(a)The Maker shall default in the payment of the Principal Amount of this Note
as and when the same shall become due and payable, whether by acceleration or
otherwise; or
(b)The Maker shall default in any material manner in the observance or
performance of any covenants or agreements set forth in this Note or the Loan
Agreement (all as may be amended, restated, extended, supplemented or otherwise
modified from time to time, herein collectively called, the “Loan Documents”);
or
(c)The Maker shall: (i) admit in writing its inability to pay its debts as they
become due; (ii) apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for the Maker or any of its
property, or make a general assignment for the benefit of creditors; (iii) in
the absence of such application, consent or acquiesce in, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for the Maker or for any part of its property; or (iv) permit or suffer to exist
the commencement of any bankruptcy, reorganization, debt arrangement or other
case or proceeding under any bankruptcy or insolvency law, or any dissolution,
winding up or liquidation proceeding, in respect of the Maker, and, if such case
or proceeding is not commenced by the Maker or converted to a voluntary case,
such case or proceeding shall be consented to or acquiesced in by the Maker or
shall result in the entry of an order for relief;
then, and so long as such Event of Default is continuing for a period of two (2)
business days in the case of non-payment under Section 2(a) or 2(b) (and the
event which would constitute such Event of Default, if curable, has not been
cured), by written notice to the Maker from the Holder, then the Holder shall
have the right to declare all obligations of the Maker under this Note to become


2

--------------------------------------------------------------------------------




immediately due and payable without presentment, demand, protest or any other
action nor obligation of the Holder of any kind, all of which are hereby
expressly waived, and Holder may exercise any other remedies the Holder may have
at law or in equity. If an Event of Default specified in Section 2(c) above
occurs, the principal amount of this Note shall automatically, and without any
declaration or other action on the part of any Holder, become immediately due
and payable.


Upon the occurrence of an Event of Default, interest upon the unpaid Principal
Amount shall begin to accrue at a rate equal to the lesser of (a) eight (8)
percent per annum or (b) the maximum interest rate allowed from time to time
under applicable law (“Default Interest Rate”), and shall continue at the
Default Interest Rate until the Event of Default is cured or full payment is
made of the unpaid Principal Amount. If any judgment is rendered in favor of the
Holder against the Maker, said judgment shall bear interest at the Default
Interest Rate or the maximum rate permitted by applicable law from time to time,
in effect as of the date of this Note.


3.Prepayment Without Penalty


Maker shall have the right at any time to prepay, in whole or in part, the
Principal Amount without penalty, subject to the qualification, however, that no
partial prepayment of the Principal Amount shall in any way release, discharge
or affect the obligation of the Maker to make full payment in the amount of the
balance of said Principal Amount on the Maturity Date. If Maker desires to
prepay this Note, Maker shall provide the Holder with reasonable advance written
notice such that Holder will have the opportunity to convert this Note in
accordance with Section 5 hereof prior to any such prepayment.


4.Security Agreement
 
(a)    Grant of Security Interest. To secure the prompt repayment of each and
all of the obligations of the Maker hereunder to the Holder and its assigns, the
Maker hereby pledges, grants, assigns and transfers to the Holder and its
assigns a continuing lien on and security interest in and to all of the
following property of the Maker (collectively the “Collateral”):
(i)    All accounts, accounts receivable, contract rights, general intangibles
related to or arising from any account, debit balances, note, documents, chattel
paper, instruments, acceptances, drafts or other forms of obligations and
receivables of the Maker arising from the sale or lease of inventory or
rendition of services by the Maker, or on behalf of the Maker, in the ordinary
course of its business or otherwise (all of the foregoing being herein
collectively called “Accounts”), whether or not the same are listed on any
schedules, assignments or reports furnished to the Holder from time to time,
whether such Accounts are now existing or are created at any time hereafter, and
all proceeds therefrom including without limitation, proceeds of insurance
thereon and all guaranties, securities, and liens which the Maker may hold for
the payment of any Accounts, including without limitation, all rights of
stoppage in transit, replevin and reclamation and all other rights and remedies
of unpaid vendor or lienor, and any liens held by the Maker as a mechanic,
contractor, subcontractor, processor, materialman, machinist, manufacturer,
artisan, or otherwise.


3

--------------------------------------------------------------------------------




(ii)    All documents, instruments, documents of title, policies and
certificates of insurance, guaranties, securities, chattel paper, deposits,
proceeds of insurance, cash, liens or other property relating to Accounts and
owned by the Maker or in which the Maker has an interest, which are now or may
hereafter be in the possession of the Maker or as to which the Maker may now or
hereafter control possession by documents of title or otherwise.
(iii)    All books records, customer lists, supplier lists, ledgers, evidences
of shipping invoices, purchase orders, sales orders, computer records, lists,
software, programs, and all other such evidences of the Maker’s business records
related to the Accounts, including all cabinets, drawers, etc. that may hold
same, all whether now existing or hereafter arising or acquired.
(iv)    All of the Maker’s tangible property of whatever nature or description,
whether real or personal, now or hereafter used, owned, held or leases,
including without limitation all furniture, fixtures, equipment, inventory and
supplies.
(v)    All of the Maker’s intangible property of whatever nature or description,
including without limitation, all intellectual property, trade names,
trademarks, service marks, computer programs (including source code and object
code), patents and copyrights now owned or hereafter acquired and, specifically
including, without limitation, the License (as defined in the Transaction
Agreement).
(vi)    All renewals, substitutions, replacements, additions, accessions,
proceeds, and products of any and all the foregoing.
The Maker’s grant of such security interests to the Holder shall secure the
payment and performance of the indebtedness, obligations and liabilities of the
Maker to the Holder of every kind and description, direct and indirect, absolute
and contingent, due or to become due, now existing or hereafter arising, that
relate to this Note and the rights and remedies created hereunder, and all legal
and other professional fees incurred in connection with any of the foregoing.
The security interest granted to the Holder hereunder shall be prior to all
other interests in the Collateral.
(b)    The Maker hereby agrees that the Holder shall have all the rights and
remedies of a secured party under the Uniform Commercial Code as in effect from
time to time in the State of Texas. The Maker agrees that at any time, and from
time to time, at the request of the Holder, the Maker shall execute and deliver
(or cause to be executed and delivered) any and all such further instruments
and/or documents (including without limitation, UCC-1 financing statements) as
the Holder may consider reasonably necessary or desirable in order to
effectuate, complete, perfect or preserve and maintain the lien created hereby.
Upon any failure by the Maker to do so, the Holder may make, execute, record,
file, re-record or refile any and all such instruments and documents for and in
the name of the Maker; the Maker hereby irrevocably appoints the Holder as the
agent and attorney-in-fact of the Maker to do so; and the Maker shall reimburse
the Holder, on demand, for all costs and expenses incurred by the Holder in
connection therewith, such amount being added to the indebtedness arising under
the Note.


4

--------------------------------------------------------------------------------




(c)    The security interest created hereunder shall terminate upon the payment
in full by the Maker to the Holder of any and all indebtedness, obligations and
liabilities arising from, or in any way related to, the Note.
(d)    Events of Default; Acceleration of Maturity. If an Event of Default shall
have occurred and be continuing (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any governmental authority), then, in addition to the remedies
provided for elsewhere in this Note and without limitation thereof, at the
option of the Holder exercised by written notice to the Maker, the Holder may
(A) foreclose the liens and security interests created under this Note or under
any other agreement relating to the Collateral, by any available judicial
process, (B) enter any premises where any of the Collateral may be located for
the purpose of taking possession or removing the same, and (C) sell, assign,
lease or otherwise dispose of the Collateral or any part thereof, either at
public or private sale or at any broker’s board, in lots or in bulk, for cash,
on credit or otherwise, with or without representations or warranties, and upon
such terms as shall be acceptable to the Holder, all at the sole option of the
Holder and as the Holder, in its sole discretion, may deem advisable and to the
extent permitted by law, the Holder may bid or become a purchaser at any such
sale, and the Holder shall have the right, at its option, to apply or be
credited with the amount of all or any part of the obligations owing by the
Maker to the Holder under this Note, against the purchase price bid by the
Holder at any such sale. The net cash proceeds resulting from the collection,
liquidation, sale, lease or other disposition of the Collateral (including,
without limitation a sale where the Holder is the purchaser) shall be applied
first to the expenses (including reasonable attorneys’ and other professional
fees) of retaking, holding, storing, processing and preparing the Collateral for
sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all such obligations, application as to particular obligations
or against principal or any interest to be in the sole discretion of the Holder.
The Holder shall give the Maker at least five (5) Business Days prior written
notice of the time and place of any public sale of Collateral.
(e)    Suits for Enforcement. In case any one or more of the Events of Default
shall have occurred and be continuing, the Holder may proceed to protect and
enforce rights of the Holder either by suit in equity or by action at law, or
both, whether for the specific performance of any covenant or agreement in this
Note or in aid of the exercise of any power granted in this Note, including
without limitation, possession or foreclosure on the Collateral securing the
Note, or the Holder may proceed to enforce the payment of the Note or to enforce
any other legal or equitable right of the Holder.
(f)    Remedies Cumulative. No remedy herein conferred upon the Holder is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.
(g)    Remedies Not Waived. No course of dealing between the Maker and the
Holder and no delay in exercising any rights hereunder shall operate as a waiver
of any rights of the Holder.


5

--------------------------------------------------------------------------------




(h)    Notice of Action of Claimed Defaults. If a holder of other obligations of
the Maker shall give any notice of a claimed default or event of default (as
those terms may be defined in the relevant documentation) or shall take any
other action with respect to a claimed default or event of default, immediately
upon obtaining knowledge thereof, the Maker shall give the Holder written notice
specifying such action and the nature and status of the claimed default or event
of default.


5.Conversion


(a)    Generally. The Holder shall have the right, exercisable at any time from
and after the Maturity Date and prior to payment in full of the Principal
Amount, to convert all or any portion of the Principal Amount then outstanding,
plus all accrued but unpaid interest at the Default Interest Rate (the “Default
Interest”), into shares of the Maker’s common stock, par value $0.001 per share
(the “Common Stock”) at a conversion price (the “Conversion Price”) equal to
$0.04 per share, subject to adjustment in accordance with Section 5(d) herein
(the Common Stock underlying the Note being referred to herein as the “Shares”).
(b)    Mechanics of Conversion. The conversion of this Note shall be conducted
in the following manner: upon any conversion of any portion of the outstanding
Principal Amount of this Note, plus all accrued but unpaid Default Interest
thereon: (i) the Holder shall deliver a completed and executed Notice of
Conversion attached hereto as Exhibit A and, if such conversion is for the
entire outstanding Principal Amount due under this Note surrender and deliver
this Note, duly endorsed, to the Maker’s office or such other address which the
Maker shall designate against delivery of the certificates representing the
Shares to be delivered; (ii) the Maker shall, within three (3) business days of
receipt of the Notice of Conversion cause the Maker’s transfer agent to issue
such required number of Shares as set forth in the Conversion Notice. The Holder
shall not be required to physically surrender this Note to the Maker until all
of the Principal Amount and accrued and unpaid interest under this Note have
been converted into Shares or been paid in full, in which case, the Holder shall
surrender this Note to the Maker for cancellation within three (3) business days
of the date the final Notice of Conversion is delivered to the Maker. Partial
conversions of this Note shall have the effect of lowering the outstanding
Principal Amount due hereunder. The Holder and the Maker shall maintain records
showing the number of Shares purchased and the date of such purchases. In the
event of any dispute or discrepancy, the records of the Maker shall be
controlling and determinative in the absence of manifest error. The Holder and
any assignee, by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this paragraph, the Principal Amount due hereunder at any
given time may be less than the amount stated on the face hereof.
(c)    Unavailability of Authorized Common Stock. The Holder acknowledges that
the Maker does not currently have sufficient authorized Common Stock to issue
the Shares upon conversion of this Note. Accordingly, the Maker shall not be
required to issue Shares upon conversion of this Note until such time as the
Maker’s articles of incorporation have been amended to increase the authorized
number of shares of Maker’s Common Stock such that there will be sufficient
authorized shares of Common Stock to permit the issuance of the Shares upon
conversion of this Note. Maker shall use its best efforts to obtain Shareholder
Approval as soon as practicable. Once Shareholder Approval has been obtained,
Maker shall at all times reserve for issuance upon


6

--------------------------------------------------------------------------------




conversion of this Note a sufficient number of authorized shares of Common Stock
to permit the issuance of Shares upon conversion of this Note.
(d)    Adjustments to Conversion Price.
(i)    Adjustments for Stock Splits and Combinations and Stock Dividends. If the
Maker shall at any time or from time to time after the date hereof, effect a
stock split or combination of the outstanding Common Stock or pay a stock
dividend in shares of Common Stock, then the Conversion Price shall be
proportionately adjusted. Any adjustments under this Section 5(d)(i) shall be
effective at the close of business on the date the stock split or combination
becomes effective or the date of payment of the stock dividend, as applicable.
(ii)    Merger Sale, Reclassification, etc. In case of any (A) consolidation or
merger (including a merger in which the Maker is the surviving entity), (B) sale
or other disposition of all or substantially all of the Maker’s assets or
distribution of property to shareholders (other than distributions payable out
of earnings or retained earnings), or reclassification, change or conversion of
the outstanding securities of the Maker or of any reorganization of the Maker
(or any other corporation the stock or securities of which are at the time
receivable upon the conversion of this Note) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
Holder of this Note, upon the conversion hereof at any time thereafter shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the conversion hereof prior to such consolidation, merger, sale
or other disposition, reclassification, change, conversion or reorganization,
the stock or other securities or property to which such Holder would have been
entitled upon such consummation if such Holder had converted this Note
immediately prior thereto.
(e)    Elimination of Fractional Interests. No fractional shares of Common Stock
shall be issued upon conversion of this Note, nor shall the Maker be required to
pay cash in lieu of fractional interests, it being the intent of the parties
that all fractional interests shall be eliminated and that all issuances of
Common Stock shall be rounded up to the nearest whole share.
6.Legal Rate of Interest


Nothing herein contained shall be construed or so operate as to require payment
of interest at a rate greater than the highest permitted rate under applicable
law, or to make any payment or to do any act contrary to applicable law. To this
end, if during the course of any litigation involving the enforceability of the
obligations under this Note, a court having jurisdiction of the subject matter
or of the parties to said litigation shall determine that either the original
issue discount or default interest rate as set forth herein, or the effect of
said discount or rate in relation to the particular circumstances of default
resulting in said litigation, are separately or collectively usurious, then the
original issue discount or interest rate set forth herein shall be reduced, or
the operation and effect thereof ameliorated, to achieve the highest interest
rate or charge which shall not be usurious.


7.Costs of Collection


The Maker agrees to pay to the Holder, in addition to the amounts due hereunder,
all costs and expenses incurred by the Holder to collect any and all sums due
under this Note, including the


7

--------------------------------------------------------------------------------




Holder’s attorneys’ fees, regardless of whether any action or proceeding is
commenced. Further, the Maker agrees to pay all applicable documentary stamp
taxes and intangible taxes applicable to this Note.


8.Binding Nature; Assignment


This Note shall bind the Maker and its principals, receivers, administrators,
successors and assigns, and shall inure to the benefit of the Holder and
principals, receivers, administrators, successors and assigns. This Note and the
obligations hereunder may not be assigned by the Maker or assumed by another
party without the prior specific written consent of the Holder. This Note and
the entitlements hereunder may be assigned by the Holder without the consent of
the Maker.


9.Waivers by Maker


The Maker hereby waives demand, presentment for payment, notice of protest, and
notice of dishonor or nonpayment of this Note.


10.Notice


Any claim, notice, request, instruction or demand required to be given or
elected to be given, in connection with this Note shall be in writing and sent
via personal delivery or overnight courier or via email with confirmation of
receipt, to the Maker or the Holder at the addresses set forth in the Loan
Agreement, or such other address to be designated in writing by Maker or Holder.
11.Jury Trial Waiver


The Maker and the Holder each hereby knowingly and voluntarily waive trial by
jury and the right thereto in any action or proceeding of any kind, arising
under or out of, or otherwise related to or connected with this Note.


12.Governing Law; Mediation


This Agreement shall be governed by and construed under the laws of the State of
Texas without regard to the choice of law principles thereof.


13.Complete and Voluntary Agreement


This Note, along with the Loan Documents, constitutes the entire understanding
of the parties on the subjects covered. The Maker expressly acknowledges and
warrants that he/she/it has read and fully understands the terms of this Note;
that the Maker has had the opportunity to seek legal counsel of his/her/its own
choosing and to have the terms of this Note fully explained to him/her/it; that
the Holder has advised the Maker to consult with an attorney prior to signing
this Note; that the Maker is not executing this Note in reliance on any
promises, representations or inducements other than those contained herein; and
that the Maker is executing this Note voluntarily, free of any duress or


8

--------------------------------------------------------------------------------




coercion. If there is any ambiguity between the terms and provisions of this
Note and the Loan Documents, then the terms and provisions of the Note shall
prevail and control such ambiguity.


14.Miscellaneous


(a)The Maker shall, upon the Holder’s written request, promptly make, execute
and deliver to the Holder any and all further documents or instruments the
Holder may consider necessary or desirable in order to effectuate, complete or
perfect the Maker’s obligations under this Note.
(b)If any provision of this Note is held to be unenforceable for any reason,
such provision shall be adjusted rather than voided, if possible, in order to
achieve the intent of the Maker and the Holder to the fullest extent possible.
In any event, all other provisions of this Note shall be deemed valid and
enforceable to the fullest extent possible.
15.Waiver of Trial by Jury


THE MAKER AND THE HOLDER (BY ACCEPTANCE OF THIS INSTRUMENT) HEREBY KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS
NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY HERETO.


[SIGNATURES FOLLOW]








9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Maker has signed this Note as of the Funding Date first
set forth above.
MAKER:


VICTORY ENERGY CORPORATION






By: /s/ Kenneth Hill            
Name: Kenneth Hill
Title: Chief Executive Officer













--------------------------------------------------------------------------------





EXHIBIT A


VICTORY ENERGY CORPORATION
NOTE CONVERSION NOTICE


Reference is made to the Secured Convertible Original Issue Discount Promissory
Note in the original principal amount of $550,000 of Victory Energy Corporation,
a Nevada corporation (the “Maker”), issued to the undersigned (the “Note”).


In accordance with and pursuant to the terms of the Note, the undersigned hereby
elects to convert the entire outstanding principal amount due and owing under
the Note[, together with all accrued but unpaid Default Interest thereon,] into
shares of Common Stock, $0.001 par value per share, of the Maker (the “Common
Stock”), by tendering the original of the Note for cancellation.


Please confirm the following information:


Principal Amount Outstanding
under the Note:                 


[Accrued but unpaid Default Interest
under the Note:______________________]


Conversion Price:                


Number of Shares to be issued:________________________    


Please issue the Shares into which the Note is being converted in the following
name and to the following address:


Issue to:                    


Address:_____________________________
______________________________
______________________________


                    
Name of Holder:                
                    

Signature of Holder:                


Title:                                             


Date:                                            







